Barnard P. J.,
The defendant operates a road in the City of Brooklyn. Utica Avenue crosses the road and the defendant is bound by a city ordinance to keep gates at the crossing. The defendant did keep and manage gates there, one at each side of the track.
The plaintiff arrived at the gates on the 8th of November 1885 and found them closed. When the obstruction was removed the gates were raised and the plaintiff passed over. After *64she got over the tracks the gateman lowered the gate so rapidly that the gate struck the plaintiff on the head and injured her quite severely. The ease seems a plain one on these facts. The only issue made was made by the gateman, and he testified that he struck no one to his knowledge. The plaintiff is supported in her statement by Thomas Mowers, an intelligent and disinterested witness. The defendant owed a duty to those who passed its tracks to manage the gates so as to be a protection as against the railroad trains and also to so raise and lower the gates as to avoid injury to those who crossed its tracks after a train had passed. No doubt, in a populous city with many persons constantly passing its tracks, it is difficult to do this, but' the jury have said that this accident could with prudence have been avoided.
The judgment should therefore be affirmed with costs.
DykmAn and Pratt J., concur.